DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments  have been fully considered and are persuasive.  Claims 2-10 and 14-17 are allowed.

Election/Restrictions
Claims 11-12 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02 May 2022. 
The species shown in Figure 7 was the species chosen by Applicant. Claims 11-12 and 19 recite structure that is not shown within Figure 7. 

Drawings
The drawings are objected to because of the following:
   Figures 1-7:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are slightly blurry as they have a dot matrix background; and are not as dark as they could be, which distorts the view.
   Figures 2 and 5-7 :  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
      The text adjacent to the reference numerals are too small.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5”, as shown in Figure 3, has been used to designate both a "remote probe" and "signals/data".

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 33 -- does not appear within Figure 3 as suggested by the disclosure in paragraph [0019], line 6.
   Reference numeral -- 11 -- does not appear within Figure 6 as suggested by the disclosure in paragraph [0022], line 3.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "66", as shown in Figure 7, does not appear within the written specification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

NOTE:  It appears that Applicant may not have attached the Replacement Drawing Sheets to the reply.  The Electronic Acknowledge Receipt (2 pages) lists an amendment with 17 pages filed (bottom right of page 1).  Applicant's response contains an amendment page (1 page), specification changes (7 pages), claims (5 pages), drawing remarks (1 page), arguments/remarks (3 pages).  The addition of seven pages of drawing sheets would bring the total pages to more than the seventeen indicated on the Electronic Acknowledge Receipt.

Allowable Subject Matter
The indicated allowability of claim 18 is withdrawn in view of the newly discovered reference(s) to DE 19855831 and US 5,205,177.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19855831 (Ester et al.).
   With respect to the limitations of claim 18, Ester et al. discloses a method of collecting flue gas for analysis and disposing of condensate from the flue gas comprising the steps:13214/021B
      collecting flue gas from an active flue (paragraph [0001] and Figure 1);
      drying the flue gas by condensing condensable vapors in the flue gas (condenser (11) is provided to remove moisture from the gas stream - paragraph [0034] and Figures 1 and 4-8), thereby creating a stream of flue gas which can be passed to a sensor and a collection of condensates or collected moisture;
      disposing of the collection of condensates or collected moisture by dispersing the collection of condensates or collected moisture (moisture from condenser (11) is moved to an outside filter (13) for dispersing the moisture - paragraph [0034] and Figure 1); and
      conducting the dry flue gas to the sensor (7) operable to detect a constituent of the flue gas (paragraph [0012] and [0066-0071]).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,205,177 (DuBrock, Jr. et al.).
   With respect to the limitations of claim 18, DuBrock, Jr. et al. disclose a method of collecting flue gas for analysis and disposing of condensate from the flue gas (Figures 1-2) comprising the steps:13214/021B
      collecting flue gas from an active flue (gas sample probe (14) is utilized to collect flue gas from a flue stack (12) - col. 3, lines 53-55 and Figure 1);
      drying the flue gas by condensing condensable vapors in the flue gas (gas conditioning unit (22) is utilized to remove moisture from the gas stream - col. 3, lines 61-68 and Figure 2), thereby creating a stream of flue gas which can be passed to a sensor (col. 3, line 68 through col. 4, line 3) and a collection of condensates or collected moisture (col. 4, line 42 through col. 5, line 5 and Figure 2);
      disposing of the collection of condensates or collected moisture by dispersing the collection of condensates or collected moisture (gas conditioning unit (22) is provided with a drain (38) to disperse the collection of condensate/moisture collected from the gas stream from the unit (22) - col. 5, lines 1-5 and Figure 2); and
      conducting the dry flue gas to the sensor (18) operable to detect a constituent of the flue gas (dry gas is presented to gas analyzer (18) for determination - col. 3, line 68 through col. 4, line 3; col. 6, lines 9-14 and Figure 1).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied to reject claim 20 because the prior art fails to teach directing (returning) the collection of condensates or collected moisture into the active flue in combination with all of the limitations of the base claim.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856